FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARGARITA TREJO-MEJIA,                    
                            Petitioner,          No. 05-76728
                  v.
                                                 Agency No.
                                                 A029-577-836
ERIC H. HOLDER JR., Attorney
General,                                            ORDER
                      Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                  Argued and Submitted
        December 9, 2009—San Francisco, California

                       Filed January 21, 2010

      Before: Robert E. Cowen,* Susan P. Graber, and
               Jay S. Bybee, Circuit Judges.


                            COUNSEL



Christopher J. Stender and Deniz S. Arik, Stender & Pope,
PC, San Diego, California, for the petitioner.

Nancy E. Friedman, Office of Immigration Litigation, United
States Department of Justice, Washington, D.C., for the
respondent.

   *The Honorable Robert E. Cowen, Senior United States Circuit Judge
for the Third Circuit, sitting by designation.

                               1291
1292                   TREJO-MEJIA v. HOLDER
                              ORDER

   Petitioner Margarita Trejo-Mejia petitions for review from
the Board of Immigration Appeals’ (“BIA”) denial of her
motion to reopen. For the reasons that follow, we transfer this
case to the United States Court of Appeals for the Fifth Cir-
cuit.

  Petitioner is a 56-year-old native and citizen of El Salvador.
In 1988, she entered the United States near Brownsville,
Texas, and the government issued her an order to show cause.
Petitioner failed to appear at her hearing one month later, and
an immigration judge in Harlingen, Texas, issued an order of
deportation. Petitioner never appealed that decision.

   In 1998, Petitioner filed a motion to reopen her proceedings
under section 203(c) of the Nicaraguan Adjustment and Cen-
tral American Relief Act (“NACARA”), Pub. L. No. 105-100,
111 Stat. 2160, 2198-99 (1997), with the immigration court in
Harlingen, Texas. In 2005, an immigration judge denied the
motion to reopen and, that same year, the BIA affirmed.1
Those proceedings, too, took place in Harlingen, Texas.

   Petitioner timely filed a petition for review in this court on
November 25, 2005. The government filed a motion to dis-
miss or, in the alternative, to transfer this case to the Fifth Cir-
cuit. A motions panel of this court denied the motion to
dismiss but ordered the parties to analyze the transfer issue in
their briefs on the merits. At all times, the government has
argued that venue does not lie here and that this court must
transfer the case to the Fifth Circuit.

  The government is correct that venue does not lie in this
court: “The petition for review shall be filed with the court of
appeals for the judicial circuit in which the immigration judge
  1
   Because venue does not lie in this court, we do not discuss the bases
for the BIA’s denial.
                    TREJO-MEJIA v. HOLDER                  1293
completed the proceedings.” 8 U.S.C. § 1252(b)(2) (emphasis
added). Petitioner does not dispute that the immigration judge
completed the proceedings in Texas (and thus within the Fifth
Circuit). Petitioner argues, instead, that the quoted text above
does not apply because her final order of removal was issued
in 1988—before the enactment of the REAL ID Act of 2005,
Pub. L. No. 109-13, 119 Stat. 231, and before the enactment
of the Illegal Immigration Reform and Immigrant Responsi-
bility Act of 1996 (“IIRIRA”). She argues that the important
date for purposes of venue is the date of her final order of
removal. Petitioner cites our cases pre-dating the enactment of
the REAL ID Act, in which we held that the date of the final
order of removal indeed played a role in determining the
proper venue. Kalaw v. INS, 133 F.3d 1147, 1149-50 (9th Cir.
1997); see also 8 U.S.C. § 1105a(a)(2) (1995) (“[T]he venue
of any petition for review under this section shall be in the
judicial circuit in which the administrative proceedings before
a special inquiry officer were conducted in whole or in part,
or in the judicial circuit wherein is the residence . . . of the
petitioner . . . .”).

   But Petitioner filed her petition for review after the enact-
ment of the REAL ID Act. Title 8 U.S.C. § 1252(a)(5), which
was added by the REAL ID Act, provides that a petition for
review “shall be the sole and exclusive means for judicial
review of an order of removal.” Such a petition must be filed
“in accordance with this section,” id. (emphasis added), which
includes the venue provision in § 1252(b)(2). Moreover, the
REAL ID Act expressly states that its amendments—
including § 1252(a)(5)—“shall take effect upon the date of
the enactment of this division [May 11, 2005] and shall apply
to cases in which the final administrative order of removal,
deportation, or exclusion was issued before, on, or after the
date of the enactment of this division.” REAL ID Act § 106(b)
(emphasis added). We therefore hold that venue properly lies
in “the judicial circuit in which the immigration judge com-
pleted the proceedings,” 8 U.S.C. § 1252(b)(2), which is the
Fifth Circuit, not this circuit.
1294                     TREJO-MEJIA v. HOLDER
   The government argues that we should transfer this case
pursuant to 28 U.S.C. § 1631. “A case is ‘transferable’ [pursu-
ant to § 1631] when three conditions are met: (1) the trans-
feree court would have been able to exercise its jurisdiction
on the date the action was misfiled; (2) the transferor court
lacks jurisdiction; and (3) the transfer serves the interest of
justice.” Garcia de Rincon v. Dep’t of Homeland Sec., 539
F.3d 1133, 1140 (9th Cir. 2008) (internal quotation marks
omitted).

   All three requirements are met here. First, the parties have
not identified any reason—and we see none—why the Fifth
Circuit could not exercise its jurisdiction over this petition for
review. Second, we lack jurisdiction for purposes of the trans-
fer statute because venue does not lie.2 See Rodriguez-Roman
v. INS, 98 F.3d 416, 424 (9th Cir. 1996) (“[F]or purposes of
the transfer statute [28 U.S.C. § 1631], a court lacks jurisdic-
tion if venue does not lie.”). Finally, we hold that transfer
would serve the interest of justice. See id. (discussing this fac-
tor in the context of an alien’s petition for review filed in the
wrong circuit court).

   Accordingly, the Clerk is directed to transfer the petition
for review to the United States Court of Appeals for the Fifth
Circuit. The stay of removal, which was considered and
granted in an order dated May 26, 2006, remains in effect
pending further consideration by the Fifth Circuit. Upon
transfer of the petition, the Clerk shall close this case.
  2
   We therefore need not decide, and do not decide, whether 8 U.S.C.
§ 1252(b)(2) is purely a venue statute or whether it also affects our subject
matter jurisdiction. See Moreno-Bravo v. Gonzales, 463 F.3d 253, 258-62
(2d Cir. 2006) (holding that § 1252(b)(2) is a pure venue provision and
does not destroy subject matter jurisdiction); Nwaokolo v. INS, 314 F.3d
303, 306 n.2 (7th Cir. 2002 (per curiam) (same); see also Jama v. Gon-
zales, 431 F.3d 230, 233 & n.3 (5th Cir. 2005) (per curiam) (referring to
venue under § 1252(b)(2) as a “non-jurisdictional venue issue” and citing,
with approval, Nwaokolo on this point); Bonhometre v. Gonzales, 414
F.3d 442, 446 n.5 (3d Cir. 2005) (citing, with approval, Nwaokolo on this
point).